Exhibit 10.1

AGREEMENT AND PLAN OF MERGER
BY AND AMONG
DESIGNLINE INTERNATIONAL CORPORATION
(a Delaware corporation)
JASPER VENTURES INC.
(a Nevada corporation)
and
JASPER MERGER SUB INC.
(a Delaware corporation)

THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is entered into as of the
5th day of October, 2009, by and among DesignLine International Corporation, a
Delaware corporation (“DL”), Jasper Ventures Inc., a Nevada corporation
(“Parent”) and Jasper Merger Sub Inc., a Delaware corporation (“Merger Sub”).

W I T N E S S E T H:

WHEREAS, Merger Sub is a corporation duly organized and validly existing under
the laws of the State of Delaware having an authorized capital stock of 100
shares of common stock, $0.0001 par value (“Merger Sub Common Stock”); and

WHEREAS, DL is a corporation duly organized and validly existing under the laws
of the State of Delaware having an authorized capital stock of 70,000,000,
consisting of 55,000,000 shares of common stock, $0.0001 par value (“DL Common
Stock”) and 15,000,000 shares of preferred stock, $0.0001 par value; and

WHEREAS, the Board of Directors of Merger Sub and the Board of Directors of DL
deem it advisable and in the best interests of their respective corporations and
stockholders that the merger of Merger Sub with and into DL, as provided for
herein (the “Merger”), be consummated in accordance with the provisions of the
General Corporation Law of the State of Delaware, and upon the terms and subject
to the conditions hereinafter set forth; and

WHEREAS, the Board of Directors of Merger Sub, by appropriate corporate action,
has duly authorized, approved and adopted this Agreement; and

WHEREAS, the Board of Directors of DL, by appropriate corporate action, has duly
authorized, approved and adopted this Agreement; and

WHEREAS, the Merger is intended to constitute a tax-free reorganization under
Section 368 of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
provisions herein contained, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------



 



ARTICLE I
THE MERGER

1.1 Merger of Merger Sub with and into DL. In accordance with the provisions of
this Agreement and the General Corporation Law of the State of Delaware, at the
Effective Time (as defined in Section 1.4 hereof), Merger Sub shall be merged
with and into DL, whereupon the separate existence of Merger Sub shall cease and
DL shall be the surviving entity (hereinafter sometimes referred to as the
“Surviving Entity”). After the Effective Time, DL shall continue its existence
as a Delaware corporation, and shall conduct its business as the Surviving
Entity using the name “DesignLine International Corporation.”

1.2 Effect of the Merger.

(a) At the Effective Time, the effect of the Merger shall be as provided in
Section 259 of the General Corporation Law of the State of Delaware. Without
limiting the generality of the foregoing, at the Effective Time, DL shall
thereupon and thereafter possess, without other transfer, all the rights,
privileges, powers, franchises, patents, trademarks, licenses, registrations and
other assets of every kind and description of both Merger Sub and DL, and be
subject to all the restrictions, disabilities and duties of both Merger Sub and
DL; and all the rights, privileges, powers and franchises of both Merger Sub and
DL, and all the property, real, personal and mixed, and all debts due to both
Merger Sub and DL, on whatever account as well as all other things in action
belonging to either Merger Sub or DL, shall, without other transfer, be vested
in DL; and all property, rights, privileges, powers, franchises, patents,
trademarks, licenses, registrations and other assets of every kind and
description of Merger Sub, and all and every other interest of Merger Sub,
shall, without other transfer, be thereafter the property of DL as they were of
Merger Sub, and the title to any real estate vested in Merger Sub under any
applicable laws by deed or otherwise shall not revert or be in any way impaired
by reason of the General Corporation Law of the State of Delaware; but all
rights of creditors and all liens upon any property of Merger Sub shall be
preserved unimpaired, and all debts, liabilities and duties of Merger Sub shall
thenceforth attach to DL and may be enforced against DL to the same extent as if
said debts, liabilities and duties had been incurred or contracted by DL.

(b) From and after the Effective Time and until further amended in accordance
with the General Corporation Law of the State of Delaware, the Certificate of
Incorporation of DL shall be the Certificate of Incorporation of the Surviving
Entity.

(c) From and after the Effective Time and until altered, amended or repealed in
accordance with applicable law, the Bylaws of DL as in effect at the Effective
Time shall be the Bylaws of the Surviving Entity.

(d) The directors and officers of DL at the Effective Time shall be the
directors and officers of the Surviving Entity, and the directors and officers
of Merger Sub at the Effective Time, to the extent that they are not directors
or officers of DL at the Effective Time, shall not be directors and officers of
the Surviving Entity at and after the Effective Time.

2

 

2



--------------------------------------------------------------------------------



 



1.3 Additional Actions. If, at any time after the Effective Time, DL shall
consider or be advised that any further assignments or assurances in law or any
other acts are necessary or desirable: (a) to vest, perfect or confirm, of
record or otherwise, in DL, title to and possession of any property or right of
Merger Sub acquired or to be acquired by reason of, in connection with, or as a
result of the Merger; or (b) otherwise to carry out the purposes of this
Agreement, Merger Sub and its directors and stockholders shall be deemed to have
granted to DL an irrevocable power of attorney, coupled with an interest, to
execute and deliver all such proper deeds, assignments and assurances in law and
to do all acts necessary or proper to vest, perfect or confirm title to and
possession of such property or rights in DL and otherwise to carry out the
purposes of this Agreement; and the directors and officers of DL are fully
authorized in the name of Merger Sub or otherwise to take any and all such
action.

1.4 Effective Time. The Effective Time of the Merger (the “Effective Time”)
shall be the time at which the Certificate of Merger merging Jasper Merger Sub
Inc., a Delaware corporation, with and into DesignLine International
Corporation, a Delaware corporation, as filed with the Secretary of State of the
State of Delaware is effective.

ARTICLE II
CONVERSION OF SECURITIES



2.1  
Conversion and Payment.



  (a)  
Capital Stock of Merger Sub. Each share of capital stock of Merger Sub issued
and outstanding immediately prior to the Effective Time shall be converted into
and become one validly issued, fully paid and nonassessable share of common
stock, $0.0001 par value per share, of the Surviving Corporation.



  (b)  
Conversion of DL Common Stock. At the Effective Time, each share of DL Common
Stock issued and outstanding immediately prior to the Effective Time shall be
converted into the right to receive one-seventh of a share of common stock,
$0.001 par value per share (the “Merger Consideration”) of Parent. Fractional
shares shall be issued if required. At the Effective Time, all such shares of DL
Common Stock (other than the shares canceled pursuant to Section 2.1(c)) shall
no longer be outstanding and shall automatically be canceled and shall cease to
exist, and each certificate formerly representing any of such DL Common Stock
shall cease to have any rights with respect thereto, except the right to receive
the Merger Consideration.



  (c)  
Cancellation of Treasury Stock, DL-Owned Stock and Parent-Owned Stock. Each
share of DL Common Stock that is directly owned by DL, Merger Sub or by any of
their respective wholly-owned subsidiaries immediately prior to the Effective
Time shall automatically be canceled and shall cease to exist, and no
consideration shall be delivered or deliverable in exchange therefor. Each share
of Parent common stock that is directly owned by DL immediately prior to the
Effective Time shall automatically be canceled and shall cease to exist, and no
consideration shall be delivered or deliverable in exchange therefore.

3

 

3



--------------------------------------------------------------------------------



 



  (d)  
Legends. Each certificate issued in accordance with this Section 2.1 shall be
endorsed with all restrictive legends deemed appropriate by the Surviving Entity
and Parent and their respective counsel and shall be issued promptly following
the Merger.

ARTICLE III
TERMINATION

3.1 Termination. Notwithstanding approval of this Agreement by the stockholders
of DL or by the stockholders of Merger Sub, at any time prior to the Effective
Time, this Agreement may be terminated and the Merger abandoned by agreement of
either the Board of Directors of Merger Sub or the Board of Directors of DL. The
filing of this Agreement or a Certificate of Merger with the Secretary of State
of Delaware pursuant to Section 1.4 hereof shall constitute certification that
this Agreement of Merger has not theretofore been terminated.

ARTICLE IV
MISCELLANEOUS

4.1 Counterparts. This Agreement may be executed in one or more counterparts,
including by way of electronic transmission, each of which shall be deemed to be
an original, but all of which together shall constitute one agreement.

4.2 Waiver. Any party may, at its option, extend the time for performance of any
of the obligations or acts of any other party and may waive in writing any or
all of the conditions contained herein to which its obligations hereunder are
subject or compliance by other parties with any other matter in this Agreement.

4.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its principles of conflict of laws.

[Signature Page Follows]

4

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Parent, Merger Sub and DL have caused this Agreement and
Plan of Merger to be executed on their behalf by their respective officers,
hereunto duly authorized, and the undersigned acknowledge that the acts and
deeds hereby are true acts and deeds of Parent, Merger Sub and DL.

Jasper Merger Sub Inc.,
a Delaware corporation

By: /s/ Brad Glosson                        
Name: Brad Glosson
Title: Chief Executive Officer


Jasper Ventures Inc.,
a Nevada corporation

By: /s/ Brad Glosson                        
Name: Brad Glosson
Title: Chief Executive Officer


DesignLine International Corporation,
a Delaware corporation

By: /s/ Brad Glosson                        
Name: Brad Glosson
Title: Chief Executive Officer


5

 

5